04/14/2021



                                                                                   Case Number: DA 21-0095




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0095

JADA KU,

            Plaintiff and Appellant,

      v.                                                        FOURTH
                                                     ORDER OF MEDIATOR APPOINTMENT
GREAT FALLS PUBLIC SCHOOLS,

            Defendant and Appellee.


       Timothy McKittrick, the mediator previously appointed in this matter, has

notified the Court that he is unable to fulfil this appointment. Accordingly, Mr.

McKittrick’s order of mediator appointment is hereby rescinded and

       IT IS ORDERED THAT Channing J. Hartelius, 401 3rd Avenue N., P.O. Box

1024, Great Falls, MT 59403, whose name appears next on the list of attorneys

desiring appointment as mediators for Money Judgments appeals which is maintained

pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process

required by M.R.App.P., 7(5), and

       IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,

7(5)(d) shall run from the date of this order of appointment.
       A true copy of this order is being mailed to counsel of record for the parties, or to

the parties individually if not represented by counsel, on the date hereof.

       DATED this 14th day of April, 2021.



                                                   sr---6ma•—•f
                                           Bowen Greenwood, Clerk of the Supreme Court



c:     Jada Ku, 300 56th Street S., Great Falls, MT 59405
       Jean E. Faure, P.O. Box 2466, Great Falls, MT 59403